Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered December 22, 1997, convicting him of manslaughter in the second degree and tampering with physical evidence, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he tampered with physical evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of tampering with physical evidence beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the conviction of tampering with physical evidence was not against the weight of the evidence (see, CPL 470.15 [5]). Contrary to the defendant’s contention, it could readily be contemplated under the circumstances of this case that the evidence he removed would be received as evidence at a prospective official proceeding (see, People v Cardenas, 239 AD2d 594; People v Porpiglia, 215 AD2d 784; People v DeRue, 179 AD2d 1027).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not require reversal. Goldstein, J. P., McGinity, Luciano and Smith, JJ., concur.